Case 5:18-cv-00235-MAD-ATB Document 119-1 Filed 02/23/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

 

NAOMI GONZALES,
Plaintiff,
V.
AGWAY ENERGY SERVICES, LLC,

Defendant.

 

 

Defendant, Agway Energy Services, LLC, hereby wishes to make the following

Civil Action No. 5:18-cv-235 (MAD/ATB)

NOTICE OF WITHDRAWAL OF
COUNSEL/ SUBSTITUTION OF
COUNSEL

substitution and withdrawal of counsel, pursuant to L.R. 11.1(b):

 

WITHDRAWING COUNSEL

Jennifer Capone, Esq.;

Elizabeth Delahunty, Esq.;
William K. Mosca, Jr., Esq.; and
John D. Coyle, Esq.

fo fe

Bevan, Mosca, & Giuditta, P.C.
222 Mount Airy Road, Suite 200
Basking Ridge, NJ 07920
Telephone: (908) 753-8300
Facsimile: (908) 848-6422

jcoyle@bmg.law

s/John D, Coyle
John D. Coyle

Dated: February 23, 2021

 

 

SUBSTITUTING COUNSEL
John D. Coyle, Esq.

Coyle Law Group LLP

55 Madison Avenue, Suite 400
Morristown, NJ 07960
Telephone: (973) 801-0454
Facsimile: (973) 860-5520
jcoyle@coylelawgroup.com

s/John D. Coyle
John D. Coyle

Dated: February 23, 2021

 

{00111331.1 }

 
Case 5:18-cv-00235-MAD-ATB Document 119-1 Filed 02/23/21 Page 2 of 2

On behalf of Agway Energy Services, LLC, I consent to the substitution of counsel and

withdrawal of counsel set forth above.

hat Uk Lowel.

Sheri Hecht Leonard
Deputy General Counsel
Suburban Propane, L.P.

Dated: February 23, 2021

{00111331.1}
